      Case 3:20-cv-06761-EMC Document 72 Filed 01/19/21 Page 1 of 5


     John F. Olsen (SBN 157465)
 1   FERDINAND IP, LLP
 2   800 West El Camino Real, Suite 180
     Mountain View, CA 94040
 3   Phone: (858) 412-4515
     jolsen@fiplawgroup.com
 4
 5   James J. McGuire (pro hac vice)
     Michael R. Patrick (pro hac vice)
 6   Mark A. Berube*
     (*pro hac vice forthcoming)
 7   Barton, LLP
 8   711 Third Avenue, 14th floor
     New York, New York 10017
 9   Phone: 212-687-6262

10   Attorneys for Proposed Intervenor
     Polymer80, Inc.
11
                                UNITED STATES DISTRICT COURT
12
                             NORTHERN DISTRICT OF CALIFORNIA
13
                                    SAN FRANCISCO DIVISION
14
15   STATE OF CALIFORNIA, BRYAN                         CASE NO. 3:20-cv-06761-EMC
     MUEHLBERGER, FRANK BLACKWELL,
16   and GIFFORDS LAW CENTER TO
     PREVENT GUN VIOLENCE,                              JOINT STIPULATION AND [PROPOSED]
17                                                      ORDER TO EXTEND DEADLINE FOR
                              Plaintiffs,               POLYMER80, INC.’S REPLY IN
18                                                      FURTHER SUPPORT OF ITS MOTION
           v.                                           TO INTERVENE
19
     BUREAU OF ALCOHOL, TOBACCO,                        Hon. Edward M. Chen
20   FIREARMS AND EXPLOSIVES, REGINA
     LOMBARDO, in her official capacity as              Hearing Date: February 25, 2021
21   Acting Deputy Director of Bureau of                Hearing Time: 1:30 p.m. PT
     Alcohol, Tobacco, Firearms and Explosives,
22   MICHAEL R. CURTIS, in his official
     capacity as Chief, Firearms Technology
23   Industry Services Branch of Bureau of
     Alcohol, Tobacco, Firearms and Explosives,
24   UNITED STATES DEPARTMENT OF
     JUSTICE, and WILLIAM BARR, in his
25   official capacity as Attorney General of the
     United States,
26
27
28
     JOINT STIPULATION TO EXTEND TIME               1                   CASE NO. 3:20-cv-06761-EMC
       Case 3:20-cv-06761-EMC Document 72 Filed 01/19/21 Page 2 of 5



 1          Pursuant to Civil Local Rule 6-2, proposed intervenor Polymer80, Inc. and the State of

 2   California, Bryan Muehlberger, Frank Blackwell, and Giffords Law Center to Prevent Gun

 3   Violence, (“Plaintiffs”), by and through their respective counsel of record, hereby stipulate and

 4   agree as follows:

 5          WHEREAS, Plaintiffs filed a Complaint in this matter on September 29, 2020 (Dkt. 1);

 6          WHEREAS, Polymer80, Inc. filed a Motion to Intervene on December 21, 2020 (Dkt. 47);

 7          WHEREAS, on December 30, 2020, in response to a joint stipulation to extend deadlines

 8   and set a briefing schedule, the Court entered an order setting a briefing schedule and hearing on

 9   Polymer80, Inc.’s motion (Dkt. 52);

10          WHEREAS, Polymer80, Inc.’s reply brief in further support of its motion is currently due

11   on or before January 21, 2021;

12          WHEREAS, the Plaintiffs and Polymer80, Inc. met and conferred regarding extending the

13   time for Polymer80, Inc. to file its reply in further support of its motion;

14          WHEREAS, on January 4, 2021, Defendants Bureau of Alcohol, Tobacco, Firearms and

15   Explosives, Regina Lombardo, Michael R. Curtis, United States Department of Justice, and

16   William Barr, filed a Notice of Non-Opposition to Polymer80 Inc.’s motion (Dkt. 59); and

17          WHEREAS, Polymer80, Inc. has submitted an attorney declaration under Local Rule 6-2;

18          NOW, THEREFORE, pursuant to Civil Local Rule 6-2, and subject to the approval of the
19
     Court, Plaintiffs and Polymer80, Inc. hereby stipulate and request, through their undersigned
20
     counsel, that the Court extend the time for Polymer80, Inc. to file its reply in further support of its
21
     motion to intervene from January 21, 2021 to January 25, 2021. All other dates shall remain as
22
23   set forth in the Court’s December 30, 2020 Order (Dkt. 52).

24
25
26
27
28
      JOINT STIPULATION TO EXTEND TIME                   2                   CASE NO. 3:20-cv-06761-EMC
       Case 3:20-cv-06761-EMC Document 72 Filed 01/19/21 Page 3 of 5


     Dated: January 19, 2021             Respectfully submitted,
 1
 2                                       /s/       John F. Olsen
                                                   John F. Olsen (SBN 157465)
 3
                                         FERDINAND IP, LLP
 4                                       800 West El Camino Real, Suite 180
                                         Mountain View, CA 94040
 5                                       Phone: (858) 412-4515
                                         jolsen@fiplawgroup.com
 6
                                         James J. McGuire (pro hac vice)
 7                                       Michael R. Patrick (pro hac vice)
                                         Mark A. Berube*
 8                                       (*pro hac vice application to be filed)
                                         Barton, LLP
 9
                                         711 Third Avenue, 14th floor
10                                       New York, New York 10017
                                         Phone: 212-687-6262
11
                                         Attorneys for Proposed Intervenor Polymer80, Inc.
12
13
14   Dated: January 19, 2021             /s/       Avi Weitzman
15                                       GIBSON, DUNN & CRUTCHER LLP
                                         AVI WEITZMAN, pro hac vice
16                                       aweitzman@gibsondunn.com
                                         LEE R. CRAIN, pro hac vice
17                                       LIESEL SCHAPIRA, pro hac vice
                                         KAYLIE SPRINGER, pro hac vice
18                                       200 Park Avenue
                                         New York, NY 10166-0193
19                                       Telephone: (212) 351-4000
                                         Facsimile: (212) 351-4035
20
                                         JILLIAN LONDON, SBN 319924
21                                       JLondon@gibsondunn.com
                                         333 South Grand Avenue
22                                       Los Angeles, CA 90071-3197

23                                       GIFFORDS LAW CENTER TO
                                         PREVENT GUN VIOLENCE
24                                       HANNAH SHEARER, SBN 292710
                                         268 Bush St. # 555
25                                       San Francisco, CA 94104
                                         Telephone: (415) 433-2062
26                                       Facsimile: (415) 433-3357

27                                       J. ADAM SKAGGS, pro hac vice
                                         DAVID M. PUCINO, pro hac vice forthcoming
28                                       223 West 38th St. # 90

      JOINT STIPULATION TO EXTEND TIME         3                   CASE NO. 3:20-cv-06761-EMC
       Case 3:20-cv-06761-EMC Document 72 Filed 01/19/21 Page 4 of 5


                                                  New York, NY 10018
 1                                                Telephone: (917) 680-3473
 2                                                Attorneys for Plaintiffs Bryan Muehlberger, Frank
                                                  Blackwell, Giffords Law Center to Prevent Violence
 3
 4
 5   Dated: January 19, 2021                      /s/       R. Matthew Wise
 6                                                XAVIER BECERRA
                                                  Attorney General of California
 7                                                THOMAS S. PATTERSON
                                                  Senior Assistant Attorney General
 8                                                MARK R. BECKINGTON
                                                  Supervising Deputy Attorney General
 9                                                R. MATTHEW WISE, SBN 238485
                                                  Matthew.Wise@doj.ca.gov
10                                                Deputy Attorney General
11                                                1300 I Street, Suite 125
                                                  P.O. Box 944255
12                                                Sacramento, CA 94244-2550
                                                  Telephone: (916) 210-6046
13                                                Facsimile: (916) 324-8835
14                                                Attorneys for Plaintiff State of California, by
                                                  and through Attorney General Xavier Becerra
15
16

17                                   SIGNATURE ATTESTATION
18
     Pursuant to Local Rule 5-1(i), I hereby attest that concurrence in the filing of the document has
19   been obtained from each of the other Signatories.
20
21
     Dated: January 19, 2021                                /s/   John F. Olsen
                                                                  John F. Olsen
22
23
24
25
26
27
28
      JOINT STIPULATION TO EXTEND TIME                  4                  CASE NO. 3:20-cv-06761-EMC
         Case 3:20-cv-06761-EMC Document 72 Filed 01/19/21 Page 5 of 5



                                    [PROPOSED] ORDER
        Having considered the Joint Stipulation and the Declaration of John F. Olsen, and good

cause appearing, the Court hereby GRANTS the Joint Stipulation. IT IS HEREBY ORDERED

that:

           •   Proposed intervenor Polymer80, Inc. shall file its reply in further support of its

               motion to intervene on or before January 25, 2021; and

           •   All other dates in the Court’s December 30, 2020 Order (Dkt. 52) unchanged.

PURSUANT TO STIPULATION, IT IS SO ORDERED.


       January 19
Dated: ________________, 2021
                                                 Honorable Edward M. Chen
                                               United States District Court Judge
